 DECISIONS OF NATIONAL LABOR RELATIONS BOARDTeamsters Local 70, affiliated with InternationalBrotherhood of Teamsters, Chauffeurs, Ware-housemen and Helpers of America and UnitedStates of America, Department of the Navy.Case 32-CC-509April 29, 1982DECISION AND ORDERBY MEMBERS JENKINS, ZIMMERMAN, ANDHUNTEROn December 14, 1981, Administrative LawJudge James S. Jenson issued the attached Decisionin this proceeding. Thereafter, Respondent filed ex-ceptions and a supporting brief, and the Intervenor,Defense Logistics Agency, filed cross-exceptionsand a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, find-ings,' and conclusions of the Administrative LawJudge and to adopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge andhereby orders that the Respondent, TeamstersLocal 70, affiliated with International Brotherhoodof Teamsters, Chauffeurs, Warehousemen andHelpers of America, Oakland, California, its offi-cers, agents, and representatives, shall take theaction set forth in the Administrative Law Judge'srecommended Order.I Respondent has excepted to certain credibility findings made by theAdministrative Law Judge. It is the Board's established policy not tooverrule an administrative law judge's resolutions with respect to credi-bility unless the clear preponderance of all of the relevant evidence con-vinces us that the resolutions are incorrect. Standard Dry Wall Products,Inc., 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951). We havecarefully examined the record and find no basis for reversing his findings.Although we agree with the Administrative Law Judge's general dis-cussion of the law, we find that he erroneously applied the majority opin-ion in Building and Construction Trades Council of New Orleans, AFL-CIO (Markwell and Hartz, Inc.), 155 NLRB 319 (1965) (Members Fan-ning and Jenkins dissenting). In Markwell and Hartz, the majority appliedthe standards set forth in Sailors' Union of the Pacific, AFL-CIO (MooreDry Dock Company), 92 NLRB 547 (1950), to common situs picketing inthe construction industry, a situation not present here.Contrary to his colleagues, Member Hunter would adopt the Adminis-trative Law Judge's Decision in its entirety.261 NLRB No. 79DECISIONSTATEMENT OF THE CASEJAMES S. JENSON, Administrative Law Judge: Thiscase was heard before me in Oakland, California, on No-vember 6, 1981.' The complaint, which issued on July 6,pursuant to a charge filed on July 1, alleges TeamstersLocal 70, affiliated with International Brotherhood ofTeamsters, Chauffeurs, Warehousemen and Helpers ofAmerica, herein called Respondent, violated Section8(b)(4)(i) and (ii)(B) of the Act. Acknowledging that itspicketing on July I and during the morning of July 2may have been unlawful, Respondent claims that itspicketing thereafter was lawful since it had a disputewith the Navy which was primary in character. All par-ties were afforded full opportunity to appear, to intro-duce evidence, and to examine and cross-examine wit-nesses. Pursuant to agreement of all counsel, furtherhearing was held on November 10, at which all partiesargued orally, and in lieu of filing briefs, the GeneralCounsel and counsel for Respondent each submitted thememoranda which they had previously submitted to theUnited States District Court in a 10(1) proceeding. Thememoranda and oral arguments have been carefully con-sidered.Upon the entire record in the case, including the de-meanor of the witnesses, and having considered thememoranda and oral arguments, I make the following:FINDINGS OF FACTI. JURISDICTIONIt is alleged, admitted and found that the United StatesNavy and the Defense Logistics Agency are persons en-gaged in commerce within the meaning of Section 2(1),(6), and (7) of the Act, and that M.D. Largent Co. is aperson and employer engaged in commerce within themeaning of Section 2(1), (2), (6), and (7) of the Act.II. THE LABOR ORGANIZATION INVOLVEDIt is alleged, admitted, and found that Teamsters Local70, affiliated with International Brotherhood of Team-sters, Chauffeurs, Warehousemen and Helpers of Amer-ica is a labor organization within the meaning of Section2(5) of the Act.III. ISSUESI. Whether Respondent's primary dispute was with theUnited States Government or Largent.2. If with Largent, whether a broad order is appropri-ate.IV. THE ALLEGED UNFAIR LABOR PRACTICESA. FactsThe Defense Subsistence Region Pacific (DSRPAC), aregional office of the Defense Personnel Support Center(DPSC), is a part of the Defense Logistics Agency' All dates herein are in 1981.496 TEAMSTERS LOCAL 70(DLA) of the United States Government, which pro-vides services and supplies to all branches of the militaryservice. The DLA reports directly to the Secretary ofDefense. DPSC supplies the military services with medi-cal, food, and clothing supplies. DSRPAC is the branchresponsible for providing food to the military in the Pa-cific Ocean area. DSRPAC warehouses "freeze andchill" items at the Alameda Reefer Dock (ARDOCK)located in the Naval Supply Center, Alameda, California.DSRPAC annually contracts with private firms to per-form the work of loading or "stuffing" and draying theseagoing containers used to transport the perishable sup-plies overseas. For at least 10 years members of Re-spondent have performed the "stuffing" operation, andbetween July 1, 1980, and June 30, 1981, it was per-formed by Baldwin Trucking, Inc., with whom Respond-ent has a collective-bargaining agreement. In May, threecompanies submitted bids for the 1981-82 contract, Bald-win, Largent, and Grove Trucking. In late May or earlyJune, Don Gomez, a business representative of Respond-ent, was informed by a Baldwin employee that Largent,a nonunion employer, was going to be awarded the con-tract for the next year. Midafternoon on June 5, Gomezcalled Lieutenant Commander Mark Hertstein who is theDSRPAC chief of transportation. According to Hert-stein, whom I credit, Gomez stated he had heard Lar-gent had been awarded the stuffing contract atARDOCK, and that since Largent was a nonunion oper-ator, he wanted to set up a meeting with Hertstein to"somehow ensure that his people would be employed asof I July ...otherwise our place would face a strikeand be shut down as of 1 July ...." Hertstein offeredto call DPSC, which is located in Philadelphia, Pennsyl-vania, the following Monday to find out if Largent hadindeed been awarded the contract, and suggested Gomezcontact Largent about "his people ...going to be ableto work."2On Monday, June 8, Hertstein called DPSCand learned that Largent had been awarded the contractas the primary carrier and that Baldwin was the alter-nate. He therefore called and advised Gomez of the de-velopment. Gomez requested a meeting with Hertstein,stating that one was definitely necessary and that he"was going to shut [ARDOCK) down as of July I if hispeople did not go to work ...that if his people werenot working, we would be taking money ... out of hispeople's pockets and, also, the food out of the mouths oftheir families." Hertstein stated he could not make deci-sions for Largent and again suggested Gomez contactLargent regarding who he was going to hire. Gomezstated that Largent was a nonunion carrier and unless hehired union people ARDOCK would be shut down.Gomez acknowledged that he told Hertstein that "werepresented union people, and we wanted a union carrierin there and that ... I would hold my ground and strikethe government, if necessary." He claimed he also toldHertstein "that I was very concerned about the prevail-ing wage" and that Hertstein gave him the name andtelephone number of Lieutenant Colonel McGinty to callthe transportation chief, in Philadelphia. Hertstein, on' Gomez admitted he told Hertstein that if he could not "get a meetingset up that I would strike the government."the other hand, testified that the first time Gomez evermentioned Respondent's interest in Largent paying "pre-vailing wages" was when he received on July 1 a letterfrom Gomez dated June 30, wherein Gomez requested"U.S. Government" supply the Union with informationindicating Largent was paying "prevailing wages ...inaccordance with Federal Laws." Having observed bothHertstein and Gomez testify, I am convinced that Hert-stein had the better recollection and was telling the truthand that Gomez did not express a concern on June 8with Largent's payment of prevailing wages. Gomez, onthe other hand, did not have good recollection and waswrong when he claimed that Hertstein gave him Lieu-tenant Colonel McGinty's name and phone number onJune 8. My conclusion is based on the fact Hertstein tes-tified he gave Gomez the name and number on eitherJune 11 or 12, which coincides with the date Gomezcalled McGinty's office and talked to Meyer Goldstein,McGinty's assistant.A third telephone conversation occurred betweenGomez and Hertstein on June 11 or 12, as noted above,and originated with Gomez. Gomez expressed displeas-ure that something had not been done and asked to speakto the admiral about setting up a meeting "because hewas interested in averting a strike or a shut down of ourinstallation ...." Hertstein referred him to McGinty inPhiladelphia. In McGinty's absence, Gomez talked toGoldstein in Philadelphia twice on June 12, the first callinitiated by Gomez and the second by Goldstein. Ac-cording to Gomez, he told Goldstein he had been tryingto set up a meeting with Hertstein, had been unsuccessfuland intended to use political influence to get one andthat Goldstein responded he would check it out. He ad-mitted he said "something about shutting down the facili-ty," "I told him that Marc Largent was a nonunion car-rier and that over the years we have had a union carrierin there and that we have employees that historicallyhave worked there but are subject to be dismissed andput out on the street and no way to take care of theirfamilies and et cetera, and that I may have to strike thegovernment facility if this occurs." Goldstein's version ofthe conversation was to the effect that Gomez stated thatthe contract was to be awarded to Largent whose placeof employment was located outside Respondent's juris-diction, but that he had a reputation for not hiring unionhelp and Gomez "was certain that he would not sign acollective-bargaining agreement with him and that if thattook place that he intended to throw a picket line up atthe facility and close us down." Goldstein stated hewould look into the matter and call him back that day.He denied specifically that anything was said about pre-vailing or union wages.Later in the day, Goldstein called Gomez back and,according to Goldstein whom I credit, reported that hewas trying to come up with a solution. Gomez asked ifGoldstein wanted to see a picket line and the facilityclosed down; that Goldstein responded in the negativeand reiterated his proposal to find a resolution; thatGomez brought up Largent's name again and againthreatened to "close the place down"; that Goldsteinsuggested Gomez contact Largent; that Gomez stated he497 DECISIONS OF NATIONAL LABOR RELATIONS BOARDhad tried to unsuccessfully; that Gomez brought up thewages paid "plus fringe benefits"; that Goldstein askedwhat the fringe benefits were; and that Gomez respond-ed he did not have them at his fingertips but would getthem and call back.3On Monday, June 15, Gomez called Goldstein andtold him in detail what the fringe benefits were underRespondent's collective-bargaining agreements. Gomez"repeated his threat that he would close the place downif we persisted on giving the contract to Mr. Largent."On June 24, Gomez called Goldstein again and wastold that Goldstein was still "trying to resolve the prob-lem." According to Goldstein, whom I credit and foundin all instances to have better recall and to have testifiedmore forthrightly than Gomez, Gomez "repeated histhreat that if we persisted on giving the award to Lar-gent he would close us down."In the meantime, on June 5, after his first conversationwith Gomez, Hertstein contacted Richard P. Lavin,counsel for DSRPAC, about Gomez' threat to shutdown the ARDOCK facility if Largent was awarded thecontract. Lavin in turn talked to Finnegan, counsel forthe Navy, and it was concluded that provisions of theService Contract Act should have been included in thebid for the work in dispute.4Consequently, on June II1,Lavin sent Hertstein a memorandum recommending thatsince the work to be performed was primarily stuffing, asopposed to draying, that the "tender agreements" beamended to include the Service Contract Act and thatthe carriers be subject to a Department of Labor (DOL)wage determination. On June 18, a request for a wagedetermination was made to DOL. On June 28, Hertsteinhad a copy of the wage determination hand delivered toeach of the three bidders, Largent, Baldwin, and Grove,with a request that their resubmitted bids be in his officeby close of business on June 29. The second and finalaward of the work was made to Largent on June 30.The same day, Hertstein informed Respondent, by hand-delivered letter, and Largent, both orally and by letter,that a two-gate system would be set up at the AlamedaNaval Supply Center effective July 1, at 0600, and thatgate no. 2 was reserved exclusively for Largent, its em-ployees, subcontractors, and cargo. Accordingly, at 0600the morning of July 1, two signs were posted at and neargate no. 1, the main gate to the Alameda Naval SupplyCenter, directing Largent's employees, cargo, and sub-' Gomez did not deny the substance of the conversation. Instead, hetestified in a vague manner that he brought up the subject of prevailingwages but that Goldstein acted like he did not understand.'The Service Contract Act of 1965, 41 U.S.C. § 353(c) provides:(c) No contractor or subcontractor under a contract, which suc-ceeds a contract subject to this Act and under which substantiallythe same services are furnished, shall pay any service employeeunder such contract less than the wages and fringe benefits, includ-ing accrued wages and fringe benefits, and any prospective increasesin wages and fringe benefits provided for in a collective-bargianingagreement as a result of arm's-length negotiation, to which suchservice employees would have been entitled if they were employedunder the predecessor contract: Provided, That in any of the forego-ing circumstances such obligations shall not apply if the Secretaryfinds after a hearing in accordance with regulations adopted by theSecretary that such wages and fringe benefits are substantially atvariance with those which prevail for services of a character similarin the locality.contractors to use only gate no. 2, and signs were placedat gate no. 2 directing Largent employees, cargo, andsubcontractors to enter that gate only. Guards wereposted at gate no. 2, and they, along with the guards atgate no. 1, were given instructions so that the instruc-tions on the signs were carried out. There has been noshowing that the integrity of the separate gates wasbreached at any time.Following the posting of the gate signs the morning ofJuly 1, pickets appeared at both gates bearing signs withthe following legend:Marc LargentPays its employeesSubstandard Wagesand ConditionsUNFAIR TOTEAMSTERSLOCAL 70That same day, Hertstein received a letter from Gomezdated June 30 asking that Hertstein "please supply uswith the information indicating that Mark Largent Inc. ispaying pervailing wages in this area in accordance withFederal Laws." Hertstein's hand-delivered letter toGomez on the same date advised Gomez that Largent'scontract covering the ARDOCK operation incorporatedthe Service Contract Act and that he agreed to pay thewages and benefits set forth in the DOL wage determi-nation, a copy of which was enclosed.Picketing resumed at both gates with the same signsthe morning of July 2. At or about II a.m., a meetingwas held with the president of Respondent, Muniz,Gomez, and Randall (whose authority was never estab-lished) representing the Union, Lavin, Sklar, Hertstein,and Captain Steret representing DSRPAC, and Finneganand Captain Lunn representing the Naval Supply Center.At the commencement of the meeting, Hertstein washanded the following letter dated July 2:Dear Lt. Commander Hertstein:This letter is intended to explain Teamsters Local#70's current picketing activities at the Navy's Ala-meda Cold Storage facility.For many years the Navy has contracted withtrucking firms handling container work at the Ala-meda Cold Storage location in compliance with therequirements of the Walsh-Healy Act, providing forthe payment of prevailing wages to the employeeswho perform this work. Recently a new contracthas been made by the Navy with a trucking firmwhich does not appear to be in compliance with theprovisions of this Federal statute.Don Gomez, a Business Representative of local#70, has requested evidence from your office show-ing that the wages and economic benefits receivedby the employees presently performing the workare up to prevailing standards. The response he hadreceived contained no evidence of any kind indicat-ing the terms of the new contract, as applied to thewages and conditions of the employees performing498 TEAMSTERS LOCAL 70the work, and has led us to believe that the Navy isin complete violation of the Walsh-Healy Act.Local #70 feels that the Navy is responsible for thefact that the container work is now being handledunder substandard wages and economic conditions.We have ceased all picketing of the carrier in-volved, and are directing our protest against theNavy as the responsible party.We are requesting a copy of the contract which theNavy now has with the new carrier, together withcopies of solicitations for bids and any other docu-ments relating to the manner in which the contractwas let. We also want proof, in the form of payrollinformation, showing both wages and all fringebenefits received by the employees now performingthis work. It is our position that the Navy has anobligation not only to follow correct procedures inits implementation of the Walsh-Healy Act, but alsohas a responsibility to investigate the present carri-er's operations to make sure that the terms of thatstatute are being lived up to in fact.We will be happy to meet with you or your repre-sentative to bring this dispute to an end. Until thematter is resolved, however, Local #70 intends toexercise its constitutional right peacefully to protestthe actions of your office.Very truly yours/s/ Chuck MackChuck MackSecretary-TreasurerRespondent's representatives had brought a copy ofthe wage determination to the meeting and asked whatthe Navy was going to do to ensure that Largent wasgoing to pay the prevailing wages and for proof that itwas in fact being paid. Hertstein responded that since thecontract had been in effect for only a day and a half thatthey had to assume Largent was acting in good faith. Headvised Respondent's representatives that DOL hadmade the wage determination, is responsible for enforc-ing it, and if they had any information that Largent wasnot abiding by it that they should report it to the localoffice of DOL. A request was made for all paperworkrelated to the contract (tender), which was hand deliv-ered to Respondent that afternoon. A request was alsomade for Largent's payroll records and a list of his em-ployees, which the Government stated they did not havea right to, and that the DOL was the "correct avenuefor getting those records." Respondent's representativestook the position that its dispute was with the Navy whowould not assure them that Largent was paying prevail-ing wages and benefits, and Hertstein explained that thecontract was with DLA which was not a branch of theNavy.S Near the end of the meeting, Muniz asked if theGovernment personnel was aware that picketing couldspread to other naval installations in the Bay Area.Gomez testified that Respondent had analyzed the situa-tion and concluded they were striking the wrong person' The relationship of the Navy and DLA at the Alameda Naval SupplyCenter is that of landlord and tenant.and ". ..ought to strike the government, not Marc Lar-gent, because they were responsible to show us that theprevailing wages was being paid." He acknowledged thatRespondent did not know if Largent was paying the pre-vailing wage.At or about the time of the meeting, Respondentchanged the picket signs to read:U.S. NavyAlameda Cold StorageUnfairViolates Walsh/Healy ActRefuses to ContractUnder Fair WagesTeamsters Local No. 70Respondent picketed with signs bearing the abovelegend at both gate no. I and gate no. 2 through midaf-ternoon of July 6, and at the Oakland Naval SupplyCenter, Oakland, and the Alameda Naval Air Station onJuly 6. A temporary restraining order pursuant to Sec-tion 10(1) of the Act was issued midday on July 6, and atemporary injunction was granted on July 15. The cur-rent picketing at gate no. 2 is not alleged to be unlawful.On July 8, Hertstein responded to Respondent's letterof July 2, as follows:Dear Mr. Mack:This is in response to your July 1981 letter.Please be advised that the new tender agreement forstuffing and draying seavans at the Alameda ReeferDock (ARDOCK) is in complaince with the Serv-ice Contract Act which the Department of Labor(DOL) has determined is applicable to the agree-ment. The tender agreement incorporates the Serv-ice Contract Act (SCA) provisions as well as theDepartment of Labor prevailing wages and fringebenefits determinations issued pursuant to the SCA.Mr. Gomez at a meeting held at this agency onThursday, July 2, 1981, was presented with copiesof all the tenders submitted as well as all corre-spondence relating to the solicitation and selectionof carriers under our tender solicitation.Since Marc Largent, Inc., the primary carrier, hassigned a tender agreeing to be bound by the ServiceContract Act provisions including the payment ofthe prevailing wages and benefits that were deter-mined by the DOL to be applicable to the tender,we cannot agree with your contention that thework at ARDOCK is being performed under sub-standard wages and economic conditions. Unless wereceive evidence to the contrary, we must assumethat this carrier made his contractual agreement tobe bound by the SCA in good faith.Your request for payroll information cannot begranted. Under 49 CFR Sec. 4.191 the DOL Wageand Hour Compliance Division is the authority toconduct compliance reviews and investigationsunder the Service Contract Act. Should you havecause to believe that the Service Contract Act is499 DECISIONS OF NATIONAL LABOR RELATIONS BOARDnot being lived up to in fact by the primary carrieryou may lodge a complaint with that office. Forthis purpose you may contact Mr. John Almerico,Area Director, U.S. Department of Labor, ESAWage & Hour Division, Room 341, 211 Main St.,San Francisco, CA 94105.If this agency has reason to believe that the SCA isnot being adhered to under the tender agreementwe will promptly refer the matter to the DOLWage & Hour Division for investigation.Enclosed is a summary of the minutes of our meet-ing with Local 70 on 2 July 1981.On August 19, Respondent requested the DOL, Wageand Hour Division, "to conduct an investigation and takeappropriate action respecting a violation of the ServicesContract Act ...by a motor carrier named M.D. Lar-gent Company." The DOL has advised that as of No-vember 5, there had been no finding that Largent was inviolation of the Service Contract Act. While the DOLaudit disclosed that Largent had not been paying fringebenefit or pension plan contributions called for in thewage determination, he has as a carrier with a publishedtariff, exercised his right under the Service Contract Actto appeal the prevailing wage determination, and pend-ing appeal has deposited in a trust account sufficientfunds to cover amounts due his employees in the eventhis appeal is not successful. His attorney has informedhim that there is a substantial possibility that he will pre-vail. It is clear that Gomez has never asked Largent tosign a collective-bargaining agreement.B. ConclusionsThe General Counsel contends the numerous threatsGomez made between June 5 and 24 with respect toshutting down Navy and DLA facilities unless Largenteither hired Respondent's members or signed a contractwith the Respondent, and its picketing of Naval facilitieson July 1 and 2 with signs directed at Largent, showsthat Respondent's primary and real dispute was withLargent, and that its picketing of the Government facili-ties had as an object the forcing or requiring of the Navyor DLA to cease doing business with Largent or tocause Largent to hire Respondent's members.Respondent does not deny that Largent was theperson with whom it had a dispute on July I and 2, asthe picket signs state, but contends that on the latter datethe Union concluded the real problem lay with the Gov-ernment with respect to the application and enforcementof the Service Contract Act, and that it thereupon aban-doned its dispute with Largent and instituted picketingagains the Government facilities to force the Govern-ment to make up for its derelictions in failing to carryout the purposes of the Service Contract Act. Therefore,it is argued, since its sole objective from July 2 was tocompel action on the part of the Government in a dis-pute which Respondent perceived was with the Govern-ment, no violation can be found.Section 8(b)(4)(i) and (ii)(B) makes it an unfair laborpractice for a union:(i) to engage in, or to induce or encourage any indi-vidual employed by any person ...to engage in, astrike or a refusal in the course of his employmentto use ...process ... or otherwise handle orwork on any goods ...or to perform any services;or(ii) to threaten, coerce, or restrain any person en-gaged in commerce or in an industry affecting com-merce, where in either case an object thereof is:(B) forcing or requiring any person ...to ceasedoing business with any other person, or forcing orrequiring any other employer to recognize or bar-gain with a labor organization as the representativeof his employees .... Provided, That nothing con-tained in this clause (B) shall be construed to makeunlawful, where not otherwise unlawful, any pri-mary strike or primary picketing.The section proscribes enmeshing neutral or secondaryemployers in disputes not their own, where an object isto force the cessation of business between the neutral andthe employer with whom the labor organization has alabor dispute. The section requires that disputed unionconduct be classified either as legitimate "primary"action directed against the offending employer or as un-lawful "secondary" activity directed against the neutralemployer with whom the union has no dispute. SeeN.L.R.B. v. Local 825, International Union of OperatingEngineers, AFL-CIO [Burns & Roe, Inc.], 400 U.S. 297,303 (1971); Local 761, International Union of Electrical,Radio & Machine Workers, AFL-CIO [General ElectricCompany] v. N.L.R.B., 366 U.S. 667, 672-673 (1961).Generally speaking, union picketing occurring at the pri-mary employer's premises and seeking only the disrup-tion of his normal operations is considered primary andthus protected activity, whereas picketing extendingbeyond the premises of the primary employer to those ofthe neutral employer and designed to disrupt the latter'soperations is secondary and prohibited. In situationswhere the primary and neutral employers perform sepa-rate work on the same premises such as here, the Boardin Sailors' Union of the Pacific (Moore Dry Dock Compa-ny), 92 NLRB 547, 549 (1950), developed certain criteriawhich were held to be "presumptive" of valid primaryactivity. In General Electric, supra at 677, the SupremeCourt summarized the criteria as follows:(I) that the picketing be limited to times when thesitus of dispute was located on the secondary prem-ises, (2) that the primary employer be engaged inhis normal business at the situs, (3) that the picket-ing take place reasonably close to the situs, and (4)that the picketing clearly disclose that the disputewas only with the primary employer.The Supreme Court noted that the criteria were first de-veloped to govern situations in which the primary em-ployer was working at premises not his own. Finally inBuilding and Construction Trades Council of New OrleansAFL-CIO (Markwell and Hartz), 155 NLRB 319 (1965),enfd. 387 F.2d 79 (5th Cir. 1967), cert. denied 391 U.S.914 (1968), the Board applied the Moore Dry Dock crite-500 TEAMSTERS LOCAL 70ria to picketing which occurs at a situs not owned orcustomarily occupied by the primary employer. TheBoard held that where separate entrances to the site areset up, one for the primary employer and one for theneutral secondary employers, picketing that takes placeat the gate reserved for the neutral secondary employersviolates the Moore Dry Dock standards which require theunion to confine its picketing as close by as possible tothe location of the primary employer. I conclude that theRespondent's picketing on July 1-6 did not conform toMoore Dry Dock requirements 3 and 4.At the outset, it is clear from the evidence that at alltimes material herein, Respondent has been engaged in aprimary labor dispute with Largent in that he did nothave a contract with Respondent nor employ its mem-bers, and that Respondent sought, through numerousthreats and by picketing to enmesh the Navy and DLA,both neutrals to the dispute, with the object of forcingthem to require Largent to sign a union contract andhire Respondent's members or to cease doing businesswith him. Thus, it is seen that (I) on June 5, Gomez toldHertstein that he wanted to set up a meeting since Lar-gent was nonunion and that he wanted to ensure that Re-spondent's members would be employed as of July 1, orelse the Alameda Naval Supply Center would be shut-down; (2) on June 8, Gomez told Hertstein that Largentwas a nonunion carrier and that unless Largent hired Re-spondent's members, he would shut down the facility; (3)on June 12, in a conversation with Hertstein, Gomez ex-pressed displeasure that nothing had been done and againthreatened a strike or shutdown of the Navy facility; (4)also on June 12, in the first of two telephone conversa-tions that day with Goldstein, Gomez expressed concernover the fact Largent was nonunion and he was certainLargent would not sign a collective-bargainig agreement,and if DLA persisted in letting Largent do the work,"that he intended to throw a picket line up at the facilityand close us down"; (5) in the second conversation thatday, Gomez brought up the fact Largent was nonunionand reiterated his threat to picket and "shut the placedown" if DLA persisted in awarding the work to Lar-gent; (6) on June 15, Gomez again repeated his threat toGoldstein to "close the place down if [DLA] persistedon giving the contract to Mr. Largent"; (7) on June 24,the same threat was made to Goldstein by Gomez; (8) onJuly I and 2, Respondent picketed with signs clearly des-ignating Largent as the one with whom it had a dispute;and (9) on July 2, after Respondent supposedly believedLargent had commenced work at ARDOCK, impliedlythreatened to picket other naval installations with theBay Area, a threat it subsequently carried out when itpicketed the Alameda Naval Air Station and the Oak-land Naval Supply Center. By picketing the gate re-served for neutral employers on July I and 2, Respond-ent violated the Moore Dry Dock standards and deliber-ately chose to enmesh neutral entities in its dispute withLargent. As noted above, the object of Respondent'sconduct was to force or require Largent to hire its mem-bers and recognize it as the employees collective-bar-gaining representative, or the Navy and DLA to ceasedoing business with Largent. Respondent thereby violat-ed Section 8(b)(4)(i) and (ii) (B) of the Act. It is equallyclear that its picketing the afternoon of July 2-6 did notcomply with the Moore Dry Dock standards in that it didnot take place reasonably close to the situs and failed toclearly disclose that its dispute was with Largent, theprimary employer. Its conduct in abruptly claiming tohave switched the primary subject of its dispute fromLargent to either the Navy or DLA, was but a thinlyveiled effort to legitimize its unlawful secondary activity.One would indeed need to be naive not to recognize itfor what it actually was. Brotherhood of Painters, Decora-tors and Paperhangers of America, Local Union No. 171,AFL-CIO (Centric Corporation), 218 NLRB 944 (1975),upon which Respondent relies, is clearly distinguishablefrom the case at hand. In Centric, the union had a long-standing dispute with Government agencies concerningthe alleged enforcement of affirmative action programs.Unlike the case here, however, there was no evidence inCentric that the union had a primary dispute with an-other employer. Consequently, it was found in Centricthat the union's picketing had the "limited object" of ad-vertising the injustice of the Government's interpretationof the law and that it lacked the dual object of puttingpressure on neutrals to gain removal of a nonunion em-ployer from the job. Further, in Centric, the Governmentagencies against whom the union took action had the pri-mary responsibility for insuring compliance with theFederal regulations, whereas here neither the Navy norDLA is responsible for insuring compliance with DOLwage determinations. That function lies exclusively withDOL. The controlling case, and one strikingly similar, isMillwrights Union, Local 102, of the United Brotherhood ofCarpenters & Joiners of America, AFL-CIO (United StatesDepartment of the Navy Naval Supply Center), 246 NLRB923 (1979). There, the evidence revealed the union's pri-mary dispute was with an out-of-state employer undercontract to install a conveyor system at the OaklandNaval Supply Center. There, as here, prepicketing state-ments by union representatives disclosed the union's con-cern was with the contractor and not the Navy. Whilethe picket signs identified the Navy as the source of itsdispute, it was found that the picket signs were inaccu-rate and that the union's dispute was with the contractor(primary employer) and that an object of the picketingwas to enmesh the Navy in its dispute with the contrac-tor and therefore proscribed by Section 8(bX4)(B). Thatthe Respondent's claim that its dispute here is with theNavy or DLA over their failure to contract for prevail-ing wages is a subterfuge is made clear from the fact thatat no time was it shown that Largent was not payingprevailing wages and benefits. Indeed, it could not havebeen shown since his employees did not commence per-formance of any work under the contract with DLAuntil July 6, after the picketing had commenced. In sum,I find that the General Counsel has established that Re-spondent's conduct was "tactically calculated" to putpressure on neutral employers, DLA and the Navy, toforce them to cease doing business with Largent, or toforce Largent to hire its members and recognize and bar-gain with Respondent, thereby violating Section8(b)(4)(i) and (ii)(B) of the Act.501 DECISIONS OF NATIONAL LABOR RELATIONS BOARDCONCLUSIONS OF LAW1. M.D. Largent Co. is a person and employer en-gaged in commerce within the meaning of Section 2(1),(2), (6), and (7) of the Act.2. The United States Navy and the Defense LogisticsAgency each is a person engaged in commerce withinthe meaning of Section 2(1), (6), and (7) of the Act.3. Teamsters Local 70, affiliated with InternationalBrotherhood of Teamsters, Chauffeurs, Warehousemenand Helpers of America is a labor organization withinthe meaning of Section 2(5) of the Act.4. By picketing at gate no. 1 of the Alameda NavalSupply Center and thereby inducing and encouraging in-dividuals employed by the Navy, the Defense LogisticsAgency, and other persons engaged in commerce or inan industry affecting commerce, to engage in a strike orrefusal in the course of their employment to performservices, with an object of forcing or requiring the Navy,the Defense Logistics Agency, or any other person tocease doing business with M.D. Largent Co., or to forceor require M.D. Largent Co. to hire members of Re-spondent and to recognize or bargain with Respondentas the representative of Largent's employees, Respondenthas engaged in unfair labor practices affecting commercewithin the meaning of Section 8(b)(4) and (i)(B) of theAct.5. By threatening, coercing, and restraining the Navy,the Defense Logistics Agency, and other persons en-gaged in commerce or in an industry affecting commercewith an object of forcing or requiring the Navy, the De-fense Logistics Agency, or any other persons to ceasedoing business with M.D. Largent Co. or to force or re-quire M.D. Largent Co. to hire members of Respondentand to recognize or bargain with Respondent as the rep-resentative of Largent's employees, Respondent has en-gaged in unfair labor practices affecting commercewithin the meaning of Section 8(b)(4) and (ii)(B) of theAct.THE REMEDYHaving found that Respondent has engaged in unfairlabor practices in violation of the Act, I shall recom-mend that it cease and desist therefrom and take certainaffirmative action designed to effectuate the policies ofthe Act.The General Counsel seeks a broad order based ontwo prior formal settlement stipulations, contending theinstant case and those cases demonstrate Respondent'spropensity for violating the Act's secondary boycott pro-visions. The settlement stipulation in Case 32-CC-51,United States Department of the Navy, Naval SupplyCenter, was signed by the parties in July 1978 and con-tains the following provision:Respondent agrees that for the sole purpose ofdetermining the proper scope of an order to be en-tered against Respondent in any other proceedingunder the Act by the Board, the General Counsel ofthe Board, or their authorized representatives, thisSettlement Stipulation may be considered as thoughit were an adjudicated determination of the Boardenforced by a United States Court of Appeals thatRespondent has engaged in the conduct set forthabove in paragraph 9 hereof. With the exception ofthe foregoing paragraph, Respondent Union, by en-tering into this Stipulation, does not admit the com-mission of any unfair labor practice and does notwaive any defenses of law or fact concerning thismatter which Respondent Union may seek to assertin any proceeding not involving the Board.The settlement stipulation in Case 32-CC-202-1, OKTrucking Company, Inc., was signed by the parties inApril 1981 and contains the following provision:...for the sole purpose of determining the appro-priate breadth of any Order to be entered againstRespondent in any future unfair labor practice pro-ceeding, this Stipulation may be considered asthough it were an adjudicated determination of theBoard, enforced by an appropriate United StatesCourt of Appeals, that Respondent has engaged inthe conduct alleged in the Complaint herein. Withthe exception of the foregoing sentence, Respond-ent, by entering into this Stipulation, does not admitthe commission of any unfair labor practice anddoes not waive any defenses of law or fact concern-ing this matter which Respondent Union may seekto assert in any proceeding not involving the Board.In Brotherhood of Teamsters Auto Truck Drivers, LocalNo. 70, International Brotherhood of Teamsters, Chauf-feurs, Warehousemen & Helpers of America (H.A. Carneyand David Thompson, Partners, d/b/a C & T TruckingCo.), 191 NLRB 11 (1971), the Board declined to issue abroad 8(b)(4)(B) order against Respondent herein, stat-ing:...we have long held, with court approval, that abroad remedial order is appropriate whenever aproclivity to violate the Act is established, either bythe facts within a particular case, or by prior Boarddecisions against the respondent at bar based uponsimilar unlawful conduct in the past.The Board noted that it "... has frequently held thatsettlement agreements, and consent decrees arising there-from, have no probative value in establishing that viola-tions of the Act have occurred and, hence, they may notbe relied upon to establish a 'proclivity' to violate theAct," citing Brotherhood of Teamsters & Auto Drivers,Local No. 70, International Brotherhood of Teamsters,Chauffeurs, Warehousemen and Helpers of America (Sam-Jo, Inc., d/b/a Smiser Freight Service), 174 NLRB 98(1969), another 8(b)4XB) case, involving Respondentherein, wherein a broad order was rejected. In SequoiaDistrict Council of Carpenters, AFL-CIO (Nick Lattanziod/b/a Lattanzio Enterprises), 206 NLRB 67 (1973), enfd.499 F.2d 129 (9th Cir. 1974), the Board adopted the rec-ommended order of an Administrative Law Judge whohad recommended a broad order based on two stipula-tions that did not contain language permitting them to beconsidered as though they were adjudicated determina-tions of the Board enforced by a United States Court of502 TEAMSTERS LOCAL 70Appeals. In Tri-State Building and Construction TradesCouncil, AFL-CIO, 257 NLRB 295 (1981), the Board ex-plained there was no inconsistency among its decisionsdealing with broad orders and stated that formal settle-ment agreements which do not contain a nonadmissionsclause may be relied on to establish a proclivity to vio-late the Act. The stipulations relied on by the GeneralCounsel herein do not contain nonadmission clauses inso-far as Board proceedings and enforcement of Boardorders are concerned. The nonadmission clauses involvedherein are applicable only to proceedings not involvingthe Board. I conclude, therefore, that the settlement stip-ulations may be relied on by the General Counsel to es-tablish Respondent's proclivity to violate the Act. It isabundantly clear that Respondent is not a stranger toconduct violating Section 8(b)(4XB) of the Act.6Accord-ingly, I shall recommend a broad cease-and-desist orderbe issued.Upon the foregoing findings of fact, conclusions oflaw, and the entire record, and pursuant to Section 10(c)of the Act, I hereby issue the following recommended:ORDER 7The Respondent, Teamsters Local 70, affiliated withInternational Brotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers of America, Oakland, Cali-fornia, its officers, agents, and representatives, shall:1. Cease and desist from:(a) Picketing at gate no. 1 of the Alameda NavalSupply Center, or in any other manner engaging in, orinducing or encouraging individuals employed by theNavy, the Defense Logistics Agency, or any other em-ployer or person engaged in commerce or in an industryaffecting commerce, to engage in a strike or refusal inthe course of their employment to use, manufacture,process, transport, or otherwise handle or work on anygoods, articles, materials, or commodities, or to performany services(b) In any manner threatening, coercing, or restrainingthe Navy, the Defense Logistics Agency, or any otherperson engaged in commerce or in an industry affectingcommerce, where in either case an object thereof is toforce or require the Navy or the Defense LogisticsAgency, or any other employer or person, to ceaseusing, selling, handling, transporting, or otherwise deal-ing in the products of any other producer, processor, ormanufacturer, or to cease doing business with M.D. Lar-gent Co., or any other employer or person; or forcing orrequiring M.D. Largent Co., or any other employer tohire its members or to recognize or bargain with Team-sters Local 70, unless Teamsters Local 70 has been certi-fied as the representative of such employees under theprovisions of Section 9 of the Act.I Official notice has also been taken of C & T Trucking Ca, Inc., supra,and Smiser Freight Service, supra, both involving 8(bX4XB) violations byRespondent herein.7 In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the find-ings, conclusions, and recommended Order herein shall, as provided inSec. 102.48 of the Rules and Regulations, be adopted by the Board andbecome its findings, conclusions, and Order, and all objections theretoshall be deemed waived for all purposes.2. Take the following affirmative action which it isfound will effectuate the policies of the Act:(a) Post at its business office and meeting halls, copiesof the attached notice marked "Appendix."" Copies ofsaid notice, on forms provided by the Regional Directorfor Region 32, after being duly signed by Respondent'srepresentative, shall be posted by it immediately upon re-ceipt thereof, and be maintained by it for 60 consecutivedays thereafter, in conspicuous places, including allplaces where notices to members are customarily posted.Reasonable steps shall be taken by Respondent to insurethat said notices are not altered, defaced, or covered byany other material.(b) Furnish the said Regional Director with signedcopies of the aforesaid notice for posting by the Navyand/or the Defense Logistics Agency, if willing, at allplaces where notices to employees are customarilyposted.(c) Notify the Regional Director for Region 32, inwriting, within 20 days from the date of this Order, whatsteps have been taken to comply herewith.s In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice "Posted by Order of theNational Labor Relations Board" shall read "Posted Pursuant to a Judg-ment of the United States Court of Appeals Enforcing an Order of theNational Labor Relations Board."APPENDIXNOTICE To MEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing at which all sides had an opportunity topresent evidence and state their positions, the NationalLabor Relations Board found that we have violated theNational Labor Relations Act, as amended, and has or-dered us to post this notice.WE WILL NOT picket at gate no. I if the AlamedaNaval Supply Center, or otherwise engage in, orinduce or encourage individuals employed by theNavy, the Defense Logistics Agency, or any otheremployer or person engaged in commerce or in anindustry affecting commerce, to engage in a strikeor refusal in the course of their employment to use,manufacture, process, transport, or otherwise handleor work on any goods, articles, materials, or com-modities, or to perform any services.WE WILL NOT in any manner threaten, coerce, orrestrain the Navy, the Defense Logistics Agency, orany other person engaged in commerce or in an in-dustry affecting commerce, where in either case anobject thereof is to force or require the Navy or theDefense Logistics Agency, or any other employeror person, to cease using, selling, handling, trans-porting, or otherwise dealing in the products of anyother producer, processor, or manufacturer, or tocease doing business with M.D. Largent Co., or anyother employer or person; or forcing or requiring503 DECISIONS OF NATIONAL LABOR RELATIONS BOARDM.D. Largent Co., or any other employer to hireour members or to recognize or bargain with us,unless we have been certified as the representativeof such employees under the provisions of Section 9of the Act.TEAMSTERS LOCAL 70, AFFILIATED WITHINTERNATIONAL BROTHERHOOD OF TEAM-STERS, CHAUFFEURS, WAREHOUSEMENAND HELPERS OF AMERICA504